DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 21-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 14-20 and 30-37, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 26, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 30 is objected to because of the following informalities:
Claim 30 recites the limitation “the package” in line 25.  It appears the claim should recite “the three dimensional package” in order to maintain consistency with “a three dimensional package” recited in Claim 30, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 and 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “a wrapped food product that maintains crispness and freshness” in lines 1-2.  The phrase “maintains crispness and freshness” is a relative term which renders the claim indefinite. The phrase “maintains crispness and freshness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 recites the limitation “an extended time” in line 2.  The term “extended time” is a relative term which renders the claim indefinite. The term “extended time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 recites the limitation “a hot food item” in line 3.  It is unclear if this refers to “a wrapped hot food product” recited in Claim 14, line 1 or to an entirely different hot food.  For purposes of examination Examiner interprets the claim to refer to the same hot food.
Claims 15-20 all recite the limitation “A method of forming a wrapped hot food product according to claim 14.”  It is unclear if Claims 15-20 all refer to “A method” recited in Claim 14, line 1 or to an entirely different method.  For purposes of examination Examiner interprets Claims 15-20 to refer to the method according to claim 14.  Additionally, it is unclear if “a wrapped hot food product” recited in Claims 15-20 refer to “a wrapped hot food product” recited in Claim 14, line 1 or to an entirely different wrapped hot food product.  For purposes of examination Examiner interprets the claims to refer to the same wrapped hot food product.
Claim 18 recites the limitation “the sheet” in lien 2.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a sheet material” as recited in Claim 14, line 4.
Claims 31-37 all recite the limitation “A method of forming a three dimensional package according to claim 30.”  It is unclear if Claims 31-37 all refer to “A method” recited in Claim 30, line 1 or to an entirely different method.  For purposes of examination Examiner interprets the claim to refer to the same method.  Additionally, it is unclear if “a three dimensional package” recited in Claims 31-37 refer to “a three dimensional package” recited in Claim 30, line 1 or to an entirely different three dimensional package.  For purposes of examination Examiner interprets the claims to refer to the same three dimensional package.
Clarification is required.

Allowable Subject Matter
Claims 1-13 and 21-30 are allowed.
Claims 14-20 and 31-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art combination, Yoffe US 2006/0222271 in view of Gray et al. US 2010/0230866, does not disclose or reasonably suggest a wrapper comprising a sheet material and a plurality of perforations extending through the sheet material, each of the plurality of the perforations surrounded by a plurality of spicules wherein each of the plurality of the spicules is triangular in shape and includes a first vertex, a second vertex, a third vertex, a first side extending between the first vertex and the second vertex, a second side extending between the second vertex and the third vertex, and a third side extending between the first vertex and the third vertex, wherein the first side of each of the plurality of spicules is formed by an edge where the corresponding one of the plurality of the spicules is bent to project away from the inner face of the sheet material wherein the first vertex, the second vertex, and the first side of each of the plurality of the spicules define a portion of a circumference of a corresponding one of the plurality of the perforations and wherein the second side and the third side of each of the plurality of the spicules meet at the corresponding third vertex thereof at a position spaced apart from the corresponding first side thereof and the circumference of the corresponding one of the plurality of the perforations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792